IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

FILIPPO TERESI, HUSBAND,            NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-3239

SHERRI LEE TERESI, WIFE,

      Appellee.

_____________________________/

Opinion filed April 15, 2015.

An appeal from the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Stephanie L. Murphy, of The Murphy Law Group, Sarasota, for Appellant.

Corrine A. Bylund, of Zisser, Brown, Nowlis & Cabrey, P.A., Jacksonville, for
Appellee.




PER CURIAM.

      Appellant, the former husband, raises six issues in this appeal from a

supplemental final judgment in a dissolution proceeding. Appellee, the former
wife, concedes that the trial court erred in ordering her to pay retroactive child

support for the parties’ remaining minor child only through July 2011 when the

child turned 18 because the child did not graduate from high school until June

2012. See §§ 61.13(1)(a)1.a., 743.07(2), Fla. Stat. Accordingly, on that issue, we

reverse and remand for recalculation of the amount the former wife owed the

former husband for retroactive child support through June 2012. On all of the

other issues raised by the former husband, we affirm without discussion.

      AFFIRMED in part; REVERSED in part, and REMANDED with

instructions.

WETHERELL, ROWE, and MAKAR, JJ., CONCUR.




                                        2